Exhibit 10.1

AMENDMENT NO. 8

Dated as of September 10, 2014

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 24, 2009, as amended and restated as of February 2, 2011

THIS AMENDMENT NO. 8 (this “Amendment”) is made as of September 10, 2014 by and
among Crestwood Equity Partners LP (formerly known as Inergy, L.P.), a Delaware
limited partnership (the “Borrower”), the financial institutions listed on the
signature pages hereof (collectively, the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), under that certain
Amended and Restated Credit Agreement dated as of November 24, 2009, as amended
and restated as of February 2, 2011, by and among the Borrower, the lenders
party thereto and the Administrative Agent (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to make certain amendments to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to enter into this Amendment.

Amendments to the Credit Agreement. Effective as of the Amendment Effective Date
defined below, the Borrower, the Lenders and the Administrative Agent agree that
the Credit Agreement is hereby amended as follows:

The definition of “LIBO Rate” set forth in Section 1.01 of the Credit Agreement
is amended to delete the phrase “British Bankers Association” appearing therein
and to replace such phrase with “ICE Benchmark Administration”.

The definition of “Required Total Leverage Ratio” set forth in Section 1.01 of
the Credit Agreement is amended and restated in its entirety to read as follows:

“Required Total Leverage Ratio” means, with respect to any fiscal quarter of the
Borrower, the ratio set forth opposite such fiscal quarter:

 

Fiscal Quarter Ending On or About

   Required Total Leverage Ratio

September 30, 2014

   5.50 to 1.00

December 31, 2014

   5.50 to 1.00

March 31, 2015

   5.25 to 1.00

June 30, 2015

   5.00 to 1.00

September 30, 2015 and each fiscal quarter ending thereafter

   4.75 to 1.00

 

4



--------------------------------------------------------------------------------

Section 1.01 of the Credit Agreement is amended to add the following definitions
thereto in the appropriate alphabetical order and, where applicable, replace the
corresponding previously existing definitions:

“Amendment No. 8 Effective Date” means September 10, 2014.

“General Partnership Commitment” means, with respect to each Lender, the
commitment of such Lender to make General Partnership Loans. On the Amendment
No. 8 Effective Date, the aggregate amount of General Partnership Commitments is
Six Hundred Twenty-Five Million Dollars ($625,000,000).

Section 2.20 of the Credit Agreement is amended to delete the number
“$100,000,000” appearing therein and replace such number with “$25,000,000”.

Increase of Revolving Commitments. Effective as of the Amendment Effective Date
defined below and subject to the terms and conditions of the Credit Agreement,
each Lender party hereto and listed on Annex I attached hereto (each, an
“Increasing Lender”) agrees that on the Amendment Effective Date it shall have
its General Partnership Commitment increased by the amount set forth opposite
its name on Annex I under the caption “General Partnership Commitment Increase”
(with respect to each Increasing Lender, its “Commitment Increase”), thereby
making the aggregate amount of its total General Partnership Commitments equal
to the amount set forth opposite its name on Annex I under the caption “Total
General Partnership Commitment”.

Conditions of Effectiveness. This Amendment shall become effective on the date
that each of the following conditions is met (the “Amendment Effective Date”):

The Administrative Agent shall have received counterparts of (i) this Amendment
duly executed by the Borrower, the Required Lenders, each Increasing Lender and
the Administrative Agent and (ii) the Consent and Reaffirmation attached hereto
duly executed by the Subsidiary Guarantors.

The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of Simpson Thacher & Bartlett LLP, counsel to the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and
covering such matters relating to the Borrower, the Credit Documents, this
Amendment and the transactions contemplated hereby as the Administrative Agent
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinion.

The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to date hereof, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees and
expenses of counsel for the Administrative Agent) required to be reimbursed or
paid by the Borrower in connection with this Amendment.

 

5



--------------------------------------------------------------------------------

Representations and Warranties of the Borrower. The Borrower hereby represents
and warrants as follows:

This Amendment and the Credit Agreement as modified hereby constitutes the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

As of the date hereof and after giving effect to the terms of this Amendment,
(i) the representations and warranties of the Borrower set forth in the Credit
Agreement as amended hereby are true and correct on and as of the date hereof in
all material respects (other than those representations and warranties already
qualified by materiality or material adverse effect, such representations and
warranties to be accurate in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date in all material
respects (other than those representations and warranties already qualified by
materiality or material adverse effect, such representations and warranties to
be accurate in all respects) and (ii) no Default has occurred and is continuing.

Reallocation. The Borrower and the Lenders agree that the Administrative Agent
shall make such reallocations of the outstanding General Partnership Loans as
are necessary to cause each Lender’s portion of the outstanding General
Partnership Loans of all the Lenders to equal its Applicable Percentage of such
outstanding General Partnership Loans under the Credit Agreement as amended
hereby. The reallocation made pursuant to this Section 5 shall be accompanied by
payment of all accrued interest on the reallocated amount and the Borrower
hereby agrees to compensate, if applicable, each Lender for any and all losses,
costs and expenses incurred by such Lender in connection with the sale and
assignment of any Eurodollar Loans and the reallocation described in this
Section 5 on the terms and in the manner set forth in Section 2.16 of the Credit
Agreement.

Reference to and Effect on the Credit Agreement.

Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Credit Document shall mean and be a reference to
the Credit Agreement as modified hereby.

Each Credit Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the other Credit Documents or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

Upon the effectiveness hereof, this Amendment shall be a Credit Document for all
purposes.

Governing Law. This Amendment shall be construed in accordance with and governed
by the law of the State of New York.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

 

6



--------------------------------------------------------------------------------

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

CRESTWOOD EQUITY PARTNERS LP, as the Borrower By:  

CRESTWOOD EQUITY GP LLC,

its general partner

By  

/s/ Joel C. Lambert

  Name: Joel C. Lambert   Title: Corporate Secretary

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent
By:  

/s/ Kenneth J. Fatur

Name:   Kenneth J. Fatur Title:   Managing Director Bank of America, N.A., By:  

/s/ Ronald E. McKaig

Name:   Ronald E. McKaig Title:   Managing Director PNC Bank, National
Association By:  

/s/ Colin Warman

Name:   Colin Warman Title:   Vice President Wells Fargo Bank, N.A. By:  

/s/ Brandon Kast

Name:   Brandon Kast Title:   Assistant Vice President BARCLAYS BANK PLC By:  

/s/ Christopher R. Lee

Name:   Christopher R. Lee Title:   Assistant Vice President Citibank, N.A. By:
 

/s/ John F. Miller

Name:   John F. Miller Title:   Attorney-In-Fact Credit Suisse AG, Cayman
Islands Branch By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.

By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory SUNTRUST BANK By:  

/s/ Chulley Bogle

Name:   Chulley Bogle Title:   Vice President ROYAL BANK OF CANADA By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory ROYAL BANK OF Scotland By:  

/s/ Nathan Bautista

Name:   Nathan Bautista Title:   Authorised Signatory ROYAL BANK OF CANADA By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory Bank of Tokyo-Mitsubishi
UFJ, Ltd. By:  

/s/ Maria Ferradas

Name:   Maria Ferradas Title:   Vice President COMERICA BANK By:  

/s/ Jeffery Treadway

Name:   Jeffery Treadway Title:   Senior Vice President

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

BOKF NA, dba Bank of Oklahoma By:  

/s/ J. Nick Cooper

Name:   J. Nick Cooper Title:   Vice President FIFTH THIRD BANK By:  

/s/ Justin Crawford

Name:   Justin Crawford Title:   Director Branch Banking and Trust Company By:  

/s/ James Giordano

Name:   James Giordano Title:   Vice President The Private Bank & Trust Co. By:
 

/s/ Brock Wood

Name:   Brock Wood Title:   Associate Managing Director RAYMOND JAMES BANK, N.A.
By:  

/s/ Scott G. Axelrod

Name:   Scott G. Axelrod Title:   Vice President U.S. BANK NATIONAL ASSOCIATION
By:  

/s/ Benjamin J. Lenoard

Name:   Benjamin J. Lenoard Title:   Vice President BANK MIDWEST, A DIVISION OF
NBH BANK, N.A. By:  

/s/ Thomas J. Rohling

Name:   Thomas J. Rohling Title:   Senior Vice President

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 8 to the Amended and Restated Credit Agreement dated as of
November 24, 2009, as amended and restated as of February 2, 2011 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among Crestwood Equity Partners LP, the financial institutions from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”), which Amendment No. 8 is dated as of
September 10, 2014 (the “Amendment”). Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement. Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Credit Agreement and any
other Credit Document executed by it and acknowledges and agrees that such
Credit Agreement and each and every such Credit Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed. All references to the
Credit Agreement contained in the above-referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment. This Consent
and Reaffirmation shall be a Credit Document for all purposes and shall be
construed in accordance with and governed by the law of the State of New York.
This Consent and Reaffirmation may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

Dated: September 10, 2014

[Signature Page Follows]



--------------------------------------------------------------------------------

L & L TRANSPORTATION, LLC,

as a Subsidiary Guarantor

     STELLAR PROPANE SERVICE, LLC,


as a Subsidiary Guarantor

By:  

/s/ Joel C. Lambert

     By:  

/s/ Joel C. Lambert

Name:   Joel C. Lambert      Name:   Joel C. Lambert Title:   Corporate
Secretary      Title:   Corporate Secretary

CRESTWOOD TRANSPORTATION LLC,

as a Subsidiary Guarantor

     CRESTWOOD SALES & SERVICE INC.,


as a Subsidiary Guarantor

By:  

/s/ Joel C. Lambert

     By:  

/s/ Joel C. Lambert

Name:   Joel C. Lambert      Name:   Joel C. Lambert Title:   Corporate
Secretary      Title:   Corporate Secretary

CEQP FINANCE CORP.,

as a Subsidiary Guarantor

     CRESTWOOD PARTNERS LLC,


as a Subsidiary Guarantor

By:  

/s/ Joel C. Lambert

     By:  

/s/ Joel C. Lambert

Name:   Joel C. Lambert      Name:   Joel C. Lambert Title:   Corporate
Secretary      Title:   Corporate Secretary

TRES PALACIOS GAS STORAGE LLC,

as a Subsidiary Guarantor

     IPCH ACQUISITION CORP.,


as a Subsidiary Guarantor

By:  

/s/ Joel C. Lambert

     By:  

/s/ Joel C. Lambert

Name:   Joel C. Lambert      Name:   Joel C. Lambert Title:   Corporate
Secretary      Title:   Corporate Secretary

Signature Page to Consent and Reaffirmation to Amendment No. 8 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

CRESTWOOD MIDSTREAM GP, LLC,

as a Subsidiary Guarantor

     TRES PALACIOS MIDSTREAM, LLC,


as a Subsidiary Guarantor

By:

 

/s/ Joel C. Lambert

     By:  

/s/ Joel C. Lambert

Name:   Joel C. Lambert      Name:   Joel C. Lambert Title:   Corporate
Secretary      Title:   Corporate Secretary

MGP GP, LLC,

as a Subsidiary Guarantor

     CRESTWOOD MIDSTREAM HOLDINGS LP,


as a Subsidiary Guarantor

By:  

/s/ Joel C. Lambert

     By:  

/s/ Joel C. Lambert

Name:   Joel C. Lambert      Name:   Joel C. Lambert Title:   Corporate
Secretary      Title:   Corporate Secretary

CRESTWOOD OPERATIONS, LLC,

as a Subsidiary Guarantor

     CRESTWOOD SERVICES LLC,


as a Subsidiary Guarantor

By:

 

/s/ Joel C. Lambert

     By:  

/s/ Joel C. Lambert

Name:   Joel C. Lambert      Name:   Joel C. Lambert Title:   Corporate
Secretary      Title:   Corporate Secretary

CRESTWOOD WEST COAST LLC,

as a Subsidiary Guarantor

       By:  

/s/ Joel C. Lambert

       Name:   Joel C. Lambert        Title:   Corporate Secretary       

Signature Page to Consent and Reaffirmation to Amendment No. 8 to

Amended and Restated Credit Agreement

Crestwood Equity Partners LP



--------------------------------------------------------------------------------

Annex I

 


INCREASING LENDER   

GENERAL

PARTNERSHIP
COMMITMENT

INCREASE

    

TOTAL

GENERAL

PARTNERSHIP
COMMITMENT

 

BANK OF AMERICA, N.A.

   $ 3,250,000.00       $ 42,535,714.29   

WELLS FARGO BANK, N.A.

   $ 3,250,000.00       $ 42,535,714.29   

BARCLAYS BANK PLC

   $ 8,500,000.00       $ 39,928,571.43   

CITIBANK, N.A.

   $ 8,500,000.00       $ 39,928,571.43   

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

   $ 8,500,000.00       $ 39,928,571.43   

MORGAN STANLEY BANK, N.A.

   $ 8,500,000.00       $ 39,928,571.43   

SUNTRUST BANK

   $ 8,500,000.00       $ 39,928,571.43   

ROYAL BANK OF CANADA

   $ 8,500,000.00       $ 32,071,428.57   

THE ROYAL BANK OF SCOTLAND PLC

   $ 8,500,000.00       $ 32,071,428.57   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 3,000,000.00       $ 26,571,428.57   

COMERICA BANK

   $ 3,000,000.00       $ 26,571,428.57   

PNC BANK, NATIONAL ASSOCIATION

   $ 3,000,000.00       $ 26,571,428.57   

TOTAL INCREASE:

   $ 75,000,000.00      